DETAILED ACTION
The Amendments filed November 24, 2021 have been entered and fully considered. Claims 1, 3-9 and 12-21 remain pending in this application. Claims 1, 4-6, 9, 12-14, 20 and 21 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 13-15, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroup et al., (hereinafter ‘Stroup’, U.S. PGPub. No. 2013/0267936).
Regarding independent claim 1, Stroup discloses a work device for a microsurgical instrument (end effector 52, surgical instrument 50 in Fig. 1; also see Figs. 2A-5B) having: a proximal coupling portion (Fig. 1), which is coupled with a handle (handle assembly 58), a hollow shaft (outer shaft 54) extending from the proximal coupling portion to a distal tool end on which is positioned a jaw-shaped work apparatus (outer shaft 54, wrist assembly 56, end effector 52 in Fig. 1), said work apparatus having two arms which are pivotable with respect to one another (end effector 52, first and second bodies 70, 72), and said work apparatus (end effector 52) being mounted to said shaft (outer shaft 54 including wrist assembly 56) so that said work apparatus is rotatable about a longitudinal axis of the shaft ([0109], “wrist ection (a torque shaft 112, a proximal drive body 114 as best illustrated in Fig. 4A), a distal portion of said power and torque transmission apparatus being configured along said flexible section as a power and torque
Regarding claim 3, Stroup discloses wherein the work apparatus (end effector 52 in Figs. 1 and 5B) is connected by a joint (adaptor 96) with the shaft (outer shaft 54), by which the work apparatus (end effector 52) is configured to turn about a rotary axis running perpendicular to the longitudinal axis of the shaft ([0058]-[0059], as broadly claimed, end effector 52 is indirectly connected by adaptor 96 with shaft 54).
Regarding independent claim 6, Stroup discloses a microsurgical instrument (end effector 52, surgical instrument 50 in Fig. 1; also see Figs. 2A-5B), which comprises: a proximal handle (handle assembly 58) having at least one actuation element (an end effector actuator 500, a torque actuator 502, and an articulation actuator 504), and a distal work device (end effector 52 in Figs. 1 and 5B), which is operatively coupled to a corresponding coupling apparatus of the handle (see handle assembly 58 in Fig. 1), wherein the work device (end effector 52) includes: a proximal coupling portion (see Fig. 1), which is coupled with the corresponding coupling apparatus of the handle (handle assembly 58 in Fig. 1), a hollow shaft (outer shaft 54 including wrist assembly 56) extending from the proximal coupling portion (Fig. 1) to a distal tool end (end effector 52) on which is positioned a jaw-shaped work apparatus, said work apparatus having two arms which are pivotable with respect to one another (end effector 52, first and second bodies 70, 72), and said work apparatus (end effector 52) being mounted to said shaft (outer shaft 54, wrist assembly 56) so that said work apparatus (end effector 52) is rotatable about a longitudinal axis of the shaft ([0109], “wrist assembly 56 is configured to permit rotation of the outer shaft 54 relative to the torque shaft 112 and the rod 90. Rotation of the outer shaft 54 is transferred to the articulation mechanism 64 and thus to the end effector 52”), whereby a power and torque transmission apparatus (links 110, a torque shaft 112, a proximal drive body 114, a distal drive body 116 and rod 90 in Figs. 4A-4B), inside the shaft (outer shaft 54, wrist assembly 56), extends from the proximal coupling portion to the distal tool end so that the power and torque transmission apparatus is operatively connected with the work apparatus to transmit a rotary motion and opening and closing forces (Figs. 1 and 4A-4B; [0058]; “rod 90 causes the bodies 70, 72 to pivot open relative to one another (i.e., transition from the arrangement of FIG. 5A to that of FIG. 5B), whereas proximal or longitudinally rearward movement (i.e., (a torque shaft 112, a proximal drive body 114 as best illustrated in Fig. 4A), a distal portion of said power and torque transmission apparatus being configured along said flexible section as a power and torque transmission hose (‘flexible section’ links 110 as best illustrated in Fig. 4A), Serial No. 15/238,694Response to Office ActionPage 4wherein the power and torque transmission hose is stiffened at least in said flexible section by at least one pulling element running in a longitudinal direction ([0106], cable segments 304, 306 are placed in tension; see [0106], “distal drive body 116 and the links 110 are similarly drawn toward the proximal drive body 114, with the links 110 and the proximal drive body 114 sliding over the rod 90. Thus, with tensioning of the cable segments 304, 306, the links 110 are operatively connected with one another and with the drive bodies 114, 116”; also see [0107] for tensioning), and wherein the at least one pulling element (cable segments 304, 306) is positioned inside, on an inner diameter, or outside, on an outer diameter, of the power and torque transmission hose (cable segments 304, 306 are positioned outside, on an outer diameter, of the power and torque transmission hose 110).
Regarding claim 7, Stroup discloses wherein the handle: is configured as a pistol grip or pincers grip (see pistol grip ‘handle assembly’ 58 in Fig. 1). 
Regarding claim 8, Stroup discloses all of the limitations of the microsurgical instrument according to claim 18, wherein at least one of the mechanical actuation elements: is a manual actuation element (see Fig. 1, as broadly claimed, torque actuator 502, end effector actuator 500 is a manual actuation element; also see ([0111], “the end effector actuator 500 can be a switch or trigger that imparts a longitudinal pulling or pushing force (or other action such as delivery of energy) on to the rod 90… longitudinal movement of the rod 90 causes the end effector bodies 70, 72 (FIG. 1) to move relative to or is an actuation element configured to activate a power drive apparatus, which is configured to act on the power and torque transmission apparatus, the power drive apparatus being an electrical or pneumatic rotary or linear power drive. It is noted that the claim is written in the alternative.
Regarding independent claim 9, Stroup discloses a power and torque transmission apparatus (links 110, a torque shaft 112, a proximal drive body 114, a distal drive body 116 and rod 90 in Figs. 4A-4B) for a work device (end effector 52, surgical instrument 50 in Fig. 1; also see Figs. 2A-5B) having: a tube or rod with a proximal coupling portion (links 110, a torque shaft 112, a proximal drive body 114, a distal drive body 116 and rod 90 in Figs. 4A-4B), which is configured to be coupled with a handle (see handle assembly 58 in Fig. 1), said tube or rod having a flexible section (links 110 as best illustrated in Fig. 4A) and a rigid section (a torque shaft 112, a proximal drive body 114 as best illustrated in Fig. 4A), and a power and torque transmission hose  configured along said flexible section in a distal portion of said tube or rod (‘flexible section’ links 110 as best illustrated in Fig. 4A), wherein the power and torque transmission hose (110), at least in a portion situated between two ends of the power and torque transmission hose (110), is stiffened by at least one pulling element running in a longitudinal direction ([0106], cable segments 304, 306 are placed in tension; see [0106], “distal drive body 116 and the links 110 are similarly drawn toward the proximal drive body 114, with the links 110 and the proximal drive body 114 sliding over the rod 90. Thus, with tensioning of the cable segments 304, 306, the links 110 are operatively connected with one another and with the drive bodies 114, 116”; also see [0107] for tensioning), the at least one pulling element (cable segments 304, 306) being positioned inside, on an inner diameter, or outside, on an outer diameter, of the transmission hose (cable segments 304, 306 are positioned outside, on an outer diameter, of the power and torque transmission hose 110), wherein said tube or rod and said power and torque transmission hose (links 110, a torque shaft 112, a proximal drive body 114, a distal drive body 116 and rod 90 in Figs. 4A-4B) are positionable within a hollow shaft (outer shaft 54 including wrist assembly 56) that extends from the proximal coupling portion (see Fig. 1) to a distal tool end on which is positioned a jaw-shaped work apparatus (end effector 52), said work apparatus (end effector 52) being mounted to said shaft (outer shaft 54, wrist assembly 56) so that said work 
Regarding claim 13, Stroup discloses wherein the at least one pulling element is a metallic rope, wire, fiber, or fiber bundle (cable segments 304, 306 in Figs. 4A-4B; [0098], metal wires). 
Regarding claim 14, Stroup discloses wherein the shaft (outer shaft 54 in Figs. 1 and 4A-4B) comprises a bendable segment (wrist assembly 56) having at least one joint (articulation members 310), the work apparatus (end effector 52) being configured to turn about a rotary axis running perpendicular to the longitudinal axis of the shaft via said at least one joint ([0085], deflection section 66 includes or is comprised of a plurality of articulation members 310; [0109], “Rotation of the outer shaft 54 is transferred to the articulation mechanism 64 and thus to the end effector 52, with the articulation mechanism 64 rotating relative to the torque mechanism 62 and the end effector operation mechanism 60”), and wherein the power and torque transmission hose in said flexible section is pliable (links 110 as best illustrated in Fig. 4A), so that the power and torque transmission apparatus (links 110, a torque shaft 112, a proximal drive body 114, a distal drive body 116 and rod 90 in Figs. 4A-4B), in the bendable segment (wrist 
Regarding claim 15, Stroup discloses wherein the shaft (outer shaft 54 in Figs. 1 and 4A-4B) comprises in the bendable segment (wrist assembly 56) two or more joints (articulation members 310) by which the working apparatus is configured to turn about the rotary axis running perpendicular to the longitudinal axis of the shaft ([0085], deflection section 66 includes or is comprised of a plurality of articulation members 310; [0109], “Rotation of the outer shaft 54 is transferred to the articulation mechanism 64 and thus to the end effector 52, with the articulation mechanism 64 rotating relative to the torque mechanism 62 and the end effector operation mechanism 60”). 
Regarding claim 18, Stroup discloses wherein the handle (handle assembly 58 in Fig. 1) comprises at least two mechanical actuation elements, a first actuation element to exert torque on the power and torque transmission apparatus of the work device ([0111], “torque actuator 502 can also be a switch, trigger, wheel, bar, etc., the movement of which causes the torque shaft 112 to rotate”) and a second actuation element to exert a force in the longitudinal direction of the power and torque transmission apparatus of the work device ([0111], “the end effector actuator 500 can be a switch or trigger that imparts a longitudinal pulling or pushing force (or other action such as delivery of energy) on to the rod 90… longitudinal movement of the rod 90 causes the end effector bodies 70, 72 (FIG. 1) to move relative to one another”).
Regarding claim 19, Stroup discloses all of the limitations of the microsurgical instrument according to claim 8, wherein the manual actuation element is a rotary wheel, lever, or pushbutton (end effector actuator 500 in Fig.1 is a lever; [0111]).
Regarding claim 21, Stroup discloses wherein the at least one pulling element is a metallic rope, wire, fiber, or fiber bundle (cable segments 304, 306 in Figs. 4A-4B; [0098], metal wires).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup in view of Kerr et al., (hereinafter ‘Kerr’, U.S. PGPub. No. 2010/0094288).
Regarding claim 4, although Stroup discloses wherein the work device (end effector 52 in Figs. 1 and 5B) is an electro-surgical work device (see [0052] for “electrocautery implement, electrode probe, etc.”), Stroup is silent regarding whereby at least one electrical connection line extends along the shaft from the proximal coupling portion to the distal tool end and is electrically connected with at least one of the arms.
However, in the same field of endeavor, Kerr teaches a similar work device for a microsurgical instrument (forceps 10, end effector assembly 40 including jaw members 50, 55 Figs. 1 and 3) wherein each of the jaw members (50, 55) of the work device includes an electrically conductive sealing plate (112, 122), respectively ([0018]). The electrically conductive sealing plates (112, 122) act as active and return electrodes and are connected to the generator (20) through a cable (23), which includes the supply and return lines coupled to the active and return terminals (30, 32 in Fig. 2); the cable (23) encloses the supply lines (4, 8) ([0019]). Kerr teaches that “the cable 23 connects the generator 20 to the forceps 10 allowing the electrosurgical energy to flow through the active and return lines 4 and 8 to the electrically conductive sealing plates 112 and 122” ([0028], see active and return leads 214 and 216 disposed within the shaft 64 and electrically coupled electrically conductive sealing plates 112 and 122 in Fig. 3). This configuration “provides for transmission of high voltage and low current power to the electrosurgical instruments. This allows for minimizing cable size, e.g., using less conductive material, thereby reducing material cost and waste. Conversely, this also allows for use of longer cables having thinner conductors, thereby minimizing the amount of material used” ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the work device as taught by Stroup to include at least one electrical connection line extends along the shaft from the proximal coupling portion to the distal tool end and is electrically connected with at least one of the arms as taught by Kerr. Doing so “provides for transmission of high voltage and low current power to the electrosurgical instruments. This allows for minimizing cable size, e.g., using less conductive material, thereby reducing material cost and waste. Conversely, this also allows for use of longer cables having thinner conductors, thereby minimizing the amount of material used” ([0035]).
Regarding claim 5, Stroup in view of Kerr teach all of the limitations of the work device according to claim 4, but fail to explicitly disclose wherein the at least one electrical connection line runs in an interior of the power and torque transmission hose, at a peripheral position opposite the pulling element or centered.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the at least one electrical connection line as taught by Stroup in view of Kerr to run in an interior of the power and torque transmission hose, at a peripheral position opposite the pulling element or centered, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup in view Douglas et al., (hereinafter ‘Douglas’, U.S. PGPub. No. 2005/0131457).
Regarding claim 12, Stroup discloses wherein the at least one pulling element (cable segments 304, 306 in Figs. 4A-4B) is connected to a distal end portion of the power and torque transmission hose (Figs. 4A-4B), but is silent regarding the connection to the proximal end portion. 
However, in the same field of endeavor, Douglas teaches a similar pulling element (tensile elements 48 in Fig. 3) connected to a proximal end portion of the shaft (at swash plate 52 in Fig. 7, [0038], “swash plate will be incorporated into the malleable shaft section 14”). Douglas teaches that “the swashplate 52 allows each tension element to be displaced uniformly” ([0038]), thereby increasing control. It is well known in the art (as can be seen in Douglas) to provide a swash plate configuration in order to provide a connection and desired tension to the pulling elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stroup to include wherein the at least one pulling element is connected to a proximal end portion of the power and torque transmission hose as taught by Douglas in order to allow “each tension element to be displaced uniformly” ([0038]), thereby increasing control. Further, this modification would have merely comprised a simple substitution of one well know connection means for another in order to produce a desirable result, see MPEP 2143(I)(B).
Shelton in view of Douglas are silent regarding wherein the connection is by welding, however the Examiner notes that the connection is capable of being formed through welding. It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process” (MPEP 2113).
Regarding claim 20, Stroup discloses wherein the at least one pulling element (cable segments 304, 306 in Figs. 4A-4B) is connected to a distal end portion of the power and torque transmission hose (Figs. 4A-4B), but is silent regarding the connection to the proximal end portion. 
However, in the same field of endeavor, Douglas teaches a similar pulling element (tensile elements 48 in Fig. 3) connected to a proximal end portion of the shaft (at swash plate 52 in Fig. 7, [0038], “swash plate will be incorporated into the malleable shaft section 14”). Douglas teaches that “the swashplate 52 allows each tension element to be displaced uniformly” ([0038]), thereby increasing control. It is well known in the art (as can be seen in Douglas) to provide a swash plate configuration in order to provide a connection and desired tension to the pulling elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stroup to include wherein the at least one pulling element is connected to a proximal end portion of the power and torque transmission hose as taught by Douglas in order to allow “each tension element to be displaced uniformly” ([0038]), thereby increasing control. Further, this modification would have merely comprised a simple substitution of one well know connection means for another in order to produce a desirable result, see MPEP 2143(I)(B).
Shelton in view of Douglas are silent regarding wherein the connection is by welding, however the Examiner notes that the connection is capable of being formed through welding. It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process” (MPEP 2113).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup in view of Douglas as applied to claim 1 above, and further in view of Unger (hereinafter ‘Unger’, U.S. PGPub. No. 2009/0182327).
Regarding claims 16 and 17, Stroup in view of Douglas teach all of the limitations of the work device according to claim 1, but fail to explicitly disclose wherein the shaft is longitudinally adjustable and wherein the shaft is telescopable.
However, in the same field of endeavor, Unger teaches a similar work device (forceps 10 in Fig. 1A) wherein the device (forceps 10) may include a telescoping shaft in order to allow the user to selectively regulate the length of the instrument depending upon a particular surgical purpose ([0153]), thereby tailoring the device to the desired surgical outcome and improving control over procedure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modified the device as taught by Stroup in view of Douglas to incorporate a shaft that is longitudinally adjustable and telescopable as taught by Unger in order to allow the user to selectively regulate the length of the instrument depending upon a particular surgical purpose ([0153]), thereby tailoring the device to the desired surgical outcome and improving control over procedure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 12-18, and 20-21 have been considered but are moot because the amendments have necessitated a new grounds of rejection.
It is the Examiner’s position that Stroup et al., (U.S. PGPub. No. 2013/0267936) discloses each and every limitation of the work device according to claim 1, each and every limitation of the microsurgical device according to claim 6 and each and every limitation of the power and torque transmission apparatus according to claim 9. See rejection above for further clarification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794